Citation Nr: 0202942	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  01-03 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the RO.  

In addition, the Board notes that, in an April 2001 rating 
decision, the RO granted service connection and assigned a 10 
percent rating for tinnitus, effective on June 21, 2000.  As 
this matter has not been developed for appellate review, it 
is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The March 2000 VA hearing examination showed that the 
veteran had Level II for the right ear and Level II for the 
left ear.  

2.  The May 2001 hearing examination at the Syosset Speech 
and Hearing Center showed that the veteran had findings that 
translated Level III for the right ear and Level I for the 
left ear.  

3.  The August 2001 VA hearing examination showed that the 
veteran had Level I for the right ear and Level I for the 
left ear.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.85, 4.87 including Diagnostic Code 6100 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In March 2000, the veteran underwent a VA otology 
examination.  The veteran had complaints of hearing loss, 
greater in the right than left, and constant tinnitus.  The 
veteran further stated that, as a result of ear infections 
and noise exposure in service, his hearing loss had occurred 
and progressed.  

At the time of the examination, the veteran reporting using 
binaural hearing aids.  Upon examination, the examiner 
reported that the veteran's auricle, external canal, tympanic 
membrane, tympanum and mastoid were normal.  

Additionally, no secondary conditions were noted, to include 
those of disturbance of balance, upper respiratory disease, 
ear disease, infections, peripheral vestibular disorders and 
Meniere's syndrome.  Hearing loss and tinnitus were 
diagnosed.  

In March 2000, the veteran also underwent a VA audiology 
examination.  The veteran had complaints of decreased 
bilateral hearing and tinnitus since 1969.  

Additionally, the veteran reported experiencing ear 
infections and noise exposure in service with no history of 
ear surgery, vertigo, head trauma or familial history of 
hearing loss.  

Upon examination, the veteran's pure tone thresholds were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
90
85
LEFT
25
25
35
65
70

The veteran's speech recognition scores were 92 percent for 
the right ear and 84 percent for the left ear.  The examiner 
diagnosed the veteran with normal hearing acuity through 1000 
hertz sloping to a profound sensorineural hearing loss with 
good speech discrimination in the right ear.  

As to the left ear, the examiner diagnosed normal hearing 
acuity through 1000 hertz sloping to a severe sensorineural 
hearing loss with slightly depressed speech discrimination.  
The examiner further recommended annual audiological 
evaluations and a hearing aid evaluation.

In May 2001, Toni G. Gordon, Ph.D., at the Syosset Speech and 
Hearing Center, evaluated the veteran.  The veteran reported 
complaints of having a noise-induced hearing loss since 
service and experiencing no significant relief wearing 
hearing aids.  

The veteran's reported pure tone thresholds when translated 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
90
95
LEFT
25
25
45
70
75

The veteran's reported speech recognition scores were noted 
to be 88 percent in the right ear and 92 percent in the left.  

Dr. Gordon reported that the veteran's pure tone audiometry 
revealed a profound, sensori-neural hearing loss at 3000-8000 
hertz A.D., and a mild to severe, sensori-neural hearing loss 
at 1500-8000 hertz A.S.  

The doctor further stated that speech reception thresholds 
were in good agreement with the pure tone averages and normal 
speech recognition ability was evident bilaterally "in 
quiet."  Aided responses with the patient's hearing aids 
showed minimal high-frequency improvement.  Impedance 
measurement revealed normal middle ear compliance, 
bilaterally, and acoustic reflexes for contralateral and 
ipsilateral stimulation were elicited at 500 and 1000 hertz 
and were essentially absent at 2000 and 4000 hertz.  No 
significant reflex decay was noted at 1000 in either ear.  
Distortion Product Otoacoustic Emissions testing was 
performed at 1000 through 8000 hertz and emissions were 
essentially absent, bilaterally.  

Dr. Gordon diagnosed the veteran with a profound, sensori-
neural hearing loss at 3000 through 8000 hertz A.D., and mild 
to severe sensori-neural hearing loss at 1500 through 8000 
hertz A.S.  Overall the test results suggested cochlear 
pathology and the problems suffered by the veteran appeared 
to persist even with amplification.  

A letter from Dr. Frank Amico, the veteran's private 
physician, dated in June 2001, stated that he had treated the 
veteran for many years and that the veteran suffered from 
severe bilateral hearing loss that persisted even with 
amplification.  Dr. Amico opined that the veteran's hearing 
loss was permanent with no hope of improvement.  

In August 2001, the veteran underwent another VA otology 
examination.  The veteran again had complaints of bilateral 
hearing loss and constant tinnitus.  Upon examination, the 
examiner reported that the veteran's auricle, external canal, 
tympanic membrane, tympanum and mastoid were normal.  

Additionally, no secondary conditions were noted, to include 
disturbance of balance, upper respiratory disease, ear 
disease, infections, peripheral vestibular disorders, and 
meniere's syndrome.  The examiner diagnosed the veteran with 
tinnitus secondary to sensorineural hearing loss.  

Likewise, in August 2001, the veteran underwent a VA 
audiology examination.  The veteran again reported a history 
of diminished bilateral hearing acuity and tinnitus since 
1969.  

Upon examination, the veteran's pure tone thresholds were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
85
85
LEFT
20
20
35
65
65

The veteran's speech discrimination scores were 94 percent in 
each ear.  

The VA examiner diagnosed severe sensorineural hearing loss 
commencing at 3000 hertz through 8000 hertz with a good 
speech discrimination score in the right ear, and diagnosed 
mild to severe sensorineural hearing loss commencing at 2000 
hertz through 8000 hertz with a good speech discrimination 
score in the left ear.  Again, the examiner recommended 
continued binaural hearing aid use and annual audiological 
evaluations.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.   See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
again remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  

In this regard, the Board notes that, by virtue of the April 
2001 Statement of the Case and October 2001 Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and has been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  In fact, 
private medical evidence has been submitted in this regard.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Furthermore, 
the veteran underwent two VA examinations in conjunction with 
this appeal.  Hence, the claim is ready to be considered on 
the merits.  

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims has 
stated that where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85.  

Analyzing the results of the March 2000 VA audiological 
examination, the Board finds that the veteran's hearing loss 
is properly rated at no percent.  

Based on a 92 percent speech recognition score and a 58 
decibel average puretone threshold in the right ear, Table VI 
indicates a designation of Level II.  Based on an 84 percent 
speech recognition score and a 49 decibel average puretone 
threshold in the left ear, Table VI indicates a designation 
of Level II.  

When applied to Table VII, the numeric designations of II and 
II yield a result of no percent.  38 C.F.R. § 4.85.  

Similarly, examining the results of the May 2001 audiological 
evaluation from Syosset Speech and Hearing Center, the 
veteran's translated hearing results also yield a result of 
no percent.  The reported 88 percent speech recognition score 
and a 60 decibel average puretone threshold in the right ear 
yield a designation of Level III on Table VI.  The reported 
92 percent speech recognition score and 54 decibel average 
puretone threshold in the right ear yield a designation of 
Level I on Table VI.  When applied to Table VII, the numeric 
designations of III and I translate to a result of no 
percent.  38 C.F.R. § 4.85.  

Finally, analyzing the results of the August 2001 VA 
audiological examination, the veteran's hearing loss is 
properly evaluated as zero percent disabling.  Based on a 94 
percent speech recognition score and a 55 decibel average 
puretone threshold in the right ear, Table VI indicates a 
designation of Level I.  Based on a 94 percent speech 
recognition score and a 47 decibel average puretone threshold 
in the left ear, Table VI indicates a designation of Level I.  

When applied to Table VII, the numeric designations of I for 
each ear translate to a result of no percent.  38 C.F.R. 
§ 4.85.  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  

While there is no dispute in this case that the veteran does 
have a hearing loss in each ear, variously classified, the 
results of each examination do not meet the criteria for the 
assignment of a compensable rating for the service-connected 
bilateral hearing loss in this case.  

VA has no discretion in this regard and must predicate its 
determination on the basis of the actual hearing test results 
as recorded in the evidence of record.  For the foregoing 
reasons, the Board concludes that the evidentiary record does 
not support the assignment of a compensable rating for the 
service-connected bilateral hearing loss with application of 
all pertinent governing criteria.  



ORDER

An increased (compensable) rating for the service-connected 
bilateral hearing loss is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

